Citation Nr: 0618382	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a left knee injury.

3. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of surgery to remove a cyst (claimed as back 
surgery).

4. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
leg pain.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law

INTRODUCTION

The veteran had had active duty from October 1956 to October 
1958.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 2004, on appeal from a July 2003 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  Upon its last review, the Board 
denied the claims at issue.  The veteran sought review of the 
Board's decision by the U.S. Court of Appeals for Veterans 
Claims (Court).  By order dated in August 2005, the Court 
vacated the Board's October 2004 decision, and  remanded the 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2005 and through his counsel, the veteran 
submitted additional evidence in support of the claim to the 
Board.  The veteran through counsel was advised through 
letters dated in November 2005 and April 2006 that absent a 
waiver of RO consideration of the newly-submitted material, 
the Board would remand the claims to the RO for its initial 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2005).  Although the veteran through counsel was also 
requested to advise the Board as to whether he waived the 
RO's review of the evidence, or desired that the Board remand 
the claims, no response from the veteran or through his 
counsel has been forthcoming.  

Because the veteran did not waive RO consideration of the 
evidence he submitted, this matter must be remanded to the RO 
for its initial review.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).   



This matter is REMANDED to the RO/AMC for the following 
actions:

The RO should readjudicate the veteran's 
claims with due regard for the newly-
submitted evidence, including any 
additional development action as it deems 
proper.  The RO will follow any 
applicable regulations and directives as 
to notice and development.  Following 
such development and readjudication, if 
any such action does not resolve the 
claim, the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



